BLD-094                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 21-2452
                                      ___________

                            UNITED STATES OF AMERICA

                                             v.

                         MARCELLAS HOFFMAN, a/k/a MOE,
                                                   Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                     (D.C. Criminal Action No. 2-01-cr-00169-002)
                       District Judge: Honorable Joel H. Slomsky
                      ____________________________________

             Submitted for Possible Dismissal Due to a Jurisdictional Defect
                   and on Appellee’s Motion for Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    March 3, 2022
          Before: MCKEE, GREENAWAY, JR. and PORTER, Circuit Judges

                             (Opinion filed: March 22, 2022)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
         Marcellas Hoffman, a federal prisoner, appeals an order of the District Court

denying his motion for compassionate release. The Government has filed a motion for

summary affirmance. For the following reasons, we will grant the motion and summarily

affirm. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.

         Hoffman, who is serving a 450-month sentence for drug and firearms convictions,

sought compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by

the First Step Act, which authorizes criminal defendants to seek reductions of their

sentences by demonstrating “extraordinary and compelling” circumstances.1 He argued

that he suffers from various conditions, including Type II diabetes and obesity, that make

him more vulnerable should he contract COVID-19.2 He also maintained that

consideration of the sentencing factors outlined in 18 U.S.C. § 3553(a) weighed in favor

of release, particularly in light of his rehabilitation while in prison.

         The District Court recognized that Hoffman’s Type II diabetes and obesity put him

at increased risk because of COVID-19. However, it determined that his medical

conditions were appropriately managed and did not present extraordinary and compelling

reasons warranting compassionate release. Moreover, the District Court concluded that

Hoffman posed a danger to the community, and that the § 3553 factors weighed against




1
    Hoffman exhausted his administrative remedies. See 18 U.S.C. § 3582(c)(1)(A).
2
    Subsequent to filing his motion, Hoffman contracted COVID-19.

                                               2
his release. It therefore denied the § 3582 motion. Hoffman appealed, and the

Government seeks summary affirmance.

       We have jurisdiction pursuant to 28 U.S.C. § 1291.3 We review a district court’s

decision to deny a motion for compassionate release for abuse of discretion. See United

States v. Pawlowski, 967 F.3d 327, 330 (3d Cir. 2020). “[W]e will not disturb the

District Court’s decision unless there is a definite and firm conviction that it committed a

clear error of judgment in the conclusion it reached.” Id. (quotation marks and citation

omitted).

       We agree with the Government that the appeal presents no substantial question.

See 3d Cir. L.A.R. 27.4; I.O.P. 10.6. The District Court did not clearly err in its

determination that the § 3353(a) factors did not weigh in favor of release. The District

Court properly emphasized the serious nature of Hoffman’s offenses, his recidivist

nature, and the need to deter future criminal conduct. In particular, it noted that during




3
  A § 3582 motion is a continuation of the prior criminal proceeding, see United States v.
Arrango, 291 F.3d 170, 171-72 (3d Cir. 2002), so, to be timely, a defendant’s notice of
appeal must be filed in the district court no later than 14 days after the challenged order is
entered. See Fed. R. Crim. P. 4(b)(1)(A). Hoffman’s notice of appeal was filed outside
this time period. We retained jurisdiction but remanded the matter for the District Court
to consider whether Hoffman had shown good cause for extending the time to appeal.
See Fed. R. App. P. 4(b)(4). However, the 14-day period for filing a notice of appeal in a
criminal case is non-jurisdictional, see Gov’t of the V.I. v. Martinez, 620 F.3d 321, 328-
29 (3d Cir. 2010), and the Government has since indicated that it will not invoke Rule
4(b) but asks us to rule on the merits. See id. at 329; see also United States v.
Muhammud, 701 F.3d 109, 111 (3d Cir. 2012). In light of this, we vacate the remand
order as moot and exercise jurisdiction over the appeal.
                                               3
his most recent offenses, which were committed while he was on parole, Hoffman shot

two individuals.4 The District Court also noted that Hoffman had served roughly half of

his 450-month sentence. See Pawlowski, 967 F.3d at 330 (concluding that the amount of

time remaining to be served in an inmate’s sentence is an appropriate consideration under

§ 3582(c)(1)(A)). It emphasized the need for him to serve the full sentence in light of

“the magnitude of his crimes and his criminal history.” ECF No. 360 at 18. The Court

also noted that it had varied downward from the sentencing guidelines in imposing the

sentence, and that further reduction risked unwarranted sentencing disparities among

similarly situated defendants. See United States v. Ruffin, 978 F.3d 1000, 1008 (6th Cir.

2020) (noting that sentence reduction was not warranted where, among other factors, “the

court had already varied downward by five years from Ruffin's guidelines range when

imposing [a] lengthy sentence”). We find no abuse of discretion in its assessment of

these factors, which alone supported its denial of the § 3582 motion. See United States v.

Elias, 984 F.3d 516, 519 (6th Cir. 2021).

       Based on the foregoing, we grant the Government’s motion for summary

affirmance, and we will summarily affirm the District Court’s judgment.




4
 In making its assessment, the District Court properly relied on information in the
Presentence Investigation Report (PSR), notwithstanding Hoffman’s objections to it.
                                            4